STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                            NO.          2022       KW    0484


VERSUS


MONTRELL          LEE                                                                                AUGUST                  17,    2022




In    Re:          State          of      Louisiana,              applying                 for        supervisory                    writs,

                      19th       Judicial             District           Court,                Parish            of          East        Baton
                   Rouge,          No.       08- 17- 0871.




BEFORE:            WHIPPLE,             C. J.,        GUIDRY      AND       WOLFE,             JJ.


          WRIT     DENIED.


                                                                 JMG
                                                                  EW


          Whipple,           C. J.,      dissents.               The    issue             in     this       writ             application
is    whether          the       trial        court         abused       its             discretion                 in       excluding       a
portion          of    the       recording             of    a    911       call.          On        March           13,       2020,       the

defendant             was    found guilty of second degree                                           rape.          His       conviction

was       subsequently                vacated          pursuant                 to       Ramos         v.       Louisiana,

U. S. ,               140     S. Ct.         1390,      206       L. Ed. 2d              583 (       2020),              and       the    case


is proceeding toward a new trial.                                       The          State           seeks          to       introduce       a
911 call  made by the victim and                                        a       friend           through                 a    translator

 which           was        admitted             in     its        entirety                at         the           first           trial).

Concluding             that       the        call      was       too far removed                        from             the       incident

due to the delay while trying to find a translator to report the
crime,           such       that         the        statements              did           not        qualify                 as     excited

utterances,             the        trial           court         ruled          that       only         a       portion              of    the

recording             would        be        admissible            at       trial,             which            I        conclude          was

erroneous.              Also,           it     is     not        clear          from       the        trial              court'      s    oral

reasons          that       the        court        considered              whether              these          statements                fall
under        an        exception              to       the        hearsay                rule         as "          present              sense

impressions"                in    addition            to     excited            utterances (                    which          the       State

argues           occurred          herein           immediately                  after           a     traumatizing                      event

that        was       stressful              and      dangerous).                Based           on     the          circumstances

presented              herein,           where         the        victim             required               a       translator              to
communicate             with       the       911      operator,             I    find          the     trial             court       abused
its       discretion             by      ruling         that       only          a       portion            of       the           911    call

will        be    admitted.            For       these       reasons,                I    respectfully                       dissent       and

would       grant       the       State' s          motion        in    limine.




COURT       OF APPEAL,             FIRST         CIRCUIT




A44         Ejt CLERK OF COURT
                      FOR    THE      COURT